Citation Nr: 0534216	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  98-18 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased rating(s) for anxiety neurosis, 
evaluated as 30 percent disabling during the period from 
January 14, 1997 to September 30, 1998, and as 50 percent 
disabling from October 1, 1998.  

2.  Entitlement to an increased rating for post-operative 
neurolysis and excision of scar tissue, third toe, right 
foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
October 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 1997, 
June 1998, and December 1998.  In the December 1997 rating 
decision, the RO granted an increased rating of 30 percent 
for the veteran's anxiety neurosis, effective January 14, 
1997 (the date of the claim for increase).  The veteran filed 
a notice of disagreement (NOD) with the assigned rating in 
June 1998, and the RO issued a statement of the case (SOC) in 
June 1998 and a supplemental SOC (SSOC) in October 1998.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 1998.  In the 
December 1998 rating decision, the RO granted a 50 percent 
rating for the veteran's anxiety neurosis, effective October 
1, 1998, but continued the 30 percent rating prior to that 
date.  

While the RO has granted a higher rating for anxiety neurosis 
during the pendency of this appeal, inasmuch as a higher 
rating for that disability is available during the periods 
before and after October 1, 1998, and the veteran is presumed 
to seek the maximum available benefit for a disability, the 
claim for increase now encompasses consideration of a higher 
rating during each period, as reflected on the title page.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to matter of an increased rating for the 
veteran's post-operative neurolysis and excision of scar 
tissue of the third toe on the right foot, in a June 1998 
rating decision the RO granted an increased rating of 10 
percent rating for that disability.  The veteran filed a 
notice of disagreement (NOD) in December 1998, and the RO 
issued a statement of the case (SOC) in December 1998.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 1999.

In April 2000, the Board remanded these matters to the RO for 
further action.  After accomplishing some action, the RO 
continued the denial of each claim (as reflected in the May 
2002 supplemental SOC (SSOC)) and returned these matters to 
the Board for further appellate consideration.

In August 2003, the Board again remanded these matters to the 
RO for further action.  After accomplishing the requested 
action to the extent possible, the RO continued the denial of 
each claim (as reflected in the May 2005 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

As a final preliminary matter, the Board notes that medical 
evidence of record and statements made by the veteran reflect 
his assertion that he has been unable to work, and is 
entitled to a total disability rating as the result of his 
service-connected disabilities.  The Board construes this 
evidence as raising an informal claim for a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).  As the RO has not 
yet adjudicated the matter of the veteran's entitlement to a 
TDIU, it is not properly before the Board, and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Since the January 14, 1997 date of claim for increase, 
the veteran's anxiety neurosis has been manifested by 
suicidal ideation; near continuous panic and depression, 
periodic memory, concentration, and comprehension problems; 
difficulty adapting to stressful circumstances, and an 
inability to establish or maintain effective relationships; 
these symptoms are reflective of occupational and social 
impairment with deficiencies in most areas. 

2.  Findings on recent medical examination of the right lower 
extremity include full range of motion of the toes, and 
objective evidence of pain attributed to peripheral 
neuropathy due to diabetes mellitus; the examiner clarified 
that there is no real scar on the plantar surface of the 
right foot.



CONCLUSIONS OF LAW

1.  The criteria for a 70 percent, but no higher, rating for 
anxiety neurosis, from January 14, 1997, are met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code 9400 (2005). 

2.  The criteria for a disability rating greater than 10 
percent for post-operative neurolysis and excision of scar 
tissue, third toe, right foot, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40. 
4.45, 4.71a, Diagnostic Codes 5284-5279 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for higher 
rating(s) for anxiety neurosis and post-operative neurolysis 
and excision of scar tissue, third toe, right foot, has been 
accomplished.

Through February 2002 and May 2004 notice letters, as well as 
a May 2002 and May 2005 supplemental statements of the case 
(SSOCs), the RO notified the veteran and his representative 
of the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claims.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claims and has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that the February 2002 and May 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the RO requested that the veteran provide 
evidence or information in his possession pertaining to his 
claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the veteran has 
submitted in support of his claims pertinent service medical 
records that he had in his possession.  Given that, and the 
RO's instructions to him, the veteran has been put on notice 
to provide any evidence in his possession that pertains to 
the claims, and on these facts, the RO's omission is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).]

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter currently under consideration, the documents 
meeting the VCAA's notice requirements were provided to the 
veteran after the December 1997 (anxiety neurosis) and June 
1998 (right foot) rating actions on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that the claims were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the May 2002 and May 2005 SSOCs notified the veteran what was 
needed to substantiate his claims and also identified the 
evidence that had been considered with respect to the claims.  
Furthermore, in the February 2002 and May 2004 notice 
letters, the RO advised the veteran of VA's responsibilities 
to notify and assist him in his claims.  After the notice 
letters and supplemental statements of the case, the veteran 
was afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the treating VA medical facilities as well as 
from the Social Security Administration (SSA).  The veteran 
has been afforded a number of VA examinations in connection 
with his claims, the reports of which are associated with the 
claims file.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to either claim on appeal.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 at 549; 38 C.F.R. § 20. 1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each claim on appeal.  

II.  Claims for Increase

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where the issue is entitlement to an increased rating, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence in closest 
proximity to the recent claim is the most probative in 
determining the current extent of impairment.  Id.

A.	Anxiety Neurosis

1.  Background

The veteran has received regular outpatient treatment from 
the VA Mental Hygiene Clinic.  In an October 1997 handwritten 
report, a VA psychologist noted that the veteran had been a 
patient for several months.  The VA psychologist wrote that, 
in his professional opinion, the veteran's service-connected 
anxiety had worsened to the point that it was severely 
affecting his ability to relate to people, and to work on a 
regular day-to-day, 40-hour work week.  The psychologist 
described him as inflexible and irritable, and unable to 
sleep regularly.

According to a November 1997 VA psychiatric examination 
report, the veteran was diagnosed with generalized anxiety 
disorder and major depressive disorder, and assigned a Global 
Assessment of Functioning (GAF) score of 53.  The examiner 
elaborated that, since the last examination, the veteran's 
condition had declined with some increase in severity of his 
symptoms.  The examiner added that the veteran still managed 
to work on occasions and his overall health was significantly 
affected by his morbid obesity.  He also showed significant 
signs of depression in addition to his overall anxiety level.  
His social adaptability and interactions with others was 
mildly impaired.  His flexibility, reliability and efficiency 
in an industrial setting were more moderately impaired given 
the level of anxiety and his difficulties with concentration 
and attention.  Thus, the examiner estimated that the 
veteran's level of disability was in the definite to 
considerable range.

In August 1998, VA hospitalized the veteran as a result of 
his anxiety and suicidal ideations.  Several days after he 
was hospitalized, a VA physician assessed recurrent dysthymia 
and major depression, and assigned a GAF score of 40.  He was 
described as tearful and depressed, with feelings of 
hopelessness, guilt, low self-esteem, irritability, suicidal 
thoughts and great uncertainty about his future.

An October 1998 VA Medical Center discharge summary includes 
a notation that the veteran's condition was improved and 
stable.  The VA medical professional noted that the veteran 
was not suicidal or homicidal, but that he continued to be 
"totally disabled from any type of employment probably 
mostly due to his neuropathy and his obesity[,] which again 
may be related since his diabetes and hypothyroidism [were] 
relatively mild and very well controlled with diet and 
medication.

Several weeks later, in October 1998, the veteran underwent a 
VA psychiatric examination.  According to the mental health 
therapy note, the VA physician reported that the veteran 
denied suicidal or homicidal intent.  There was no evidence 
of looseness of associations, delusion or hallucinations.  
The veteran was described as oriented as to person, place, 
and time, as well as situation.  His memory was grossly 
intact for recent and remote events, and his speech was 
productive and goal directed.  The diagnoses were dysthymic 
disorder, anxiety neurosis, and panic disorder with 
agoraphobia, and the examiner assigned a GAF of 50.

In a December 1998 handwritten report, the VA Mental Hygiene 
Clinic psychologist who wrote the October 1997, noted that 
the veteran was severely disabled and unemployable due to his 
service-connected general anxiety disorder.  The VA 
psychologist wrote that, the veteran's occupational and 
social impairment was found with deficiencies in most areas, 
including work, family relations, judgment, thinking, and 
mood - with suicidal ideations.  The veteran had near 
continuous panic and depression affecting his ability to 
function independently, appropriately, and effectively.  He 
had periodic memory, concentration, and comprehension 
problems that affected his ability to reason consistently.  
He had great difficulty adapting to stressful circumstances, 
and an inability to establish or maintain effective 
relationships.  The psychologist found the veteran 
inflexible, inefficient, with reduced persistence and pace, 
and noted that his behavior and emotions were unreliable and 
unpredictable, resulting in an inability to obtain or retain 
employment.  The psychologist assigned a GAF of 41.  

In March 1999, the veteran underwent an examination in 
relation to his claim with the SSA for disability benefits.  
The examiner reported that the veteran's speech was 
spontaneous and responsive, and he was cooperative during the 
evaluation and remained calm.  There was a flattening to his 
affect, and his mood was constricted toward the depressed end 
of the continuum.  The veteran cried and his emotional 
expression was appropriately consistent with the content of 
thought.  He admitted to current suicidal thought, and stated 
that he had a history of, at one time, cutting his wrist in 
an attempt at suicide.  He reported that he had been 
hospitalized twice as a result of his attempts at suicide.  
He also reported that he treated with the VA outpatient 
mental health counseling program once time a week.  

On examination, the examiner noted that the veteran was fully 
oriented to time, place, and person.  His thought processes 
were intact, with relevant, coherent, and goal directed 
thoughts.  There were no signs of psychosis.  A cursory 
review of his memory functioning showed an intact capacity 
for immediate, recent, and remote memory stores.  The veteran 
demonstrated good mastery of cognitive faculties, by 
demonstrating intact capacity for general knowledge, simple 
calculations, and serial sevens.  Based on the above, the 
examiner commented that the veteran appeared to have a rather 
chronic history of emotional disturbance, initially being 
experienced with anxiety neurosis following his service in 
Vietnam.  There had been some admission, by his account, of 
the symptoms of anxiety neurosis, but they still tended to 
come and go, and seemed to plague his emotional functioning.  
The veteran's current problems continued to include 
occasional flashbacks, crying spells, nightmares, and 
avoidance of the experience.  The veteran seemed to also 
experience depression secondary to a history of chronic pain.  
His depression seemed to be of a moderate level, and he was 
apparently of a high potential for suicide.  He also seemed 
to maintain the capacity to manage his funds in his own best 
interests, and his emotional stability was rated as poor.

The SSA subsequently granted the veteran's claim for 
disability benefits on the basis of disability benefits other 
than the veteran's service-connected anxiety disorder and 
residuals of a right foot injury.  

Cumulatively, VA outpatient psychiatric progress notes 
reflect findings of severe anxiety and depression with GAF 
scores in the low 40s.  For example, in an October 2000 note, 
the clinical psychologist diagnosed the veteran with severe 
generalized anxiety disorder, which left the veteran 
unemployable.  

In January 2001, the veteran underwent a VA psychiatric 
evaluation.  According to the report, the veteran was 
diagnosed with general anxiety disorder and had been assigned 
a GAF of 50.  The VA medical professional that evaluated the 
veteran noted that this was a complicated case.  A review of 
the veteran's medical history showed that the veteran has 
developed some nonservice-connected problems, including the 
removal of a brain cyst.  The examiner noted that the 
veteran's social adaptability and interaction with others was 
more moderately impaired.  His flexibility, reliability, and 
efficiency in an industrial setting were definitely impaired, 
given his mood lability and some of his anxiety.  The 
evaluator noted that these impairments seemed to have 
increased since the last evaluation.  The evaluator concluded 
that it seemed that, due to the weight problem and other 
medical problems (along with the brain cyst), had caused some 
more emotional lability in the veteran.  As a result, the 
evaluator wrote that this condition would cause it to be very 
difficult for the veteran to be employed, although he 
appeared competent to handle his finances, with the help of 
his wife.

Also in January 2001, VA provided the veteran an examination 
of his right foot disability.  The VA examiner indicated that 
he had reviewed the claims file.  Physical examination 
revealed a three-centimeter transverse wound distally near 
the metatarsophalangeal joint between his third and fifth 
toes on the plantar surface of the right foot.  The wound was 
healed, with no hypertrophy.  The scar had some mild 
dysesthesias with palpation.  The majority of the pain was 
with palpation at the heel pad and radiating into his medial 
longitudinal arch.  The right foot had two degrees of 
dorsiflexion with exacerbation of his pain and 20 degrees of 
plantar flexion.  Otherwise, there were no other signs of 
clawed toe, hammertoes, or hallux valgus deformity.  The 
examiner's impression was status post penetrating injury to 
the plantar surface of his right foot, now with dysesthetic 
scar.  The examiner added that the veteran's main problem 
with his right foot was plantar fasciitis with a tight heel 
cord.  

In June 2001, the National Personnel Records Center (NPRC) 
responded that the veteran had no record of Vietnam service.

In June 2004, the veteran underwent a VA psychiatric 
examination.  The examiner noted that the veteran made 
intermittent eye contact, and he was unshaven.  His speech 
was slow and halting but well articulated, and there was no 
evidence of psychomotor agitation or retardation.  The 
veteran described his mood as "terrible pain everywhere."  
His affect ranged from flat to tearful, and his thought 
processes were generally logical and goal directed, without 
evidence of looseness of associations.  He reported that he 
would see dead people.  He reported that taking Prozac seemed 
to help him.  Despite his descriptions of hallucinations, he 
denied periods of responding to internal stimuli.  There was 
no evidence of delusions.  He was able to register three 
objects and recalled two of three objects after five minutes, 
even with prompts.  He demonstrated a capacity for abstract 
reasoning, as evidenced by his interpretation of a proverb.  
His judgment to a hypothetical situation was good.  The 
veteran reported periodic suicidal thoughts, with the last 
one being on the morning prior to the evaluation.  He 
reported thoughts of suicide a thousand times a day, but had 
no plans.  He went on to say that no one should live like he 
did.  He reported that he had been hospitalized two months 
ago, after his daughter reportedly intervened when he was 
attempting to poison himself with carbon monoxide by hooking 
the hose up to his car.  He denied homicidal thoughts.  The 
diagnostic impression was rule out malingering and rule out a 
psychotic disorder, not otherwise specified, and the assigned 
GAF was 30, according to the veteran.  

According to an August 2004 VA outpatient treatment record, 
the veteran was diagnosed with organic personality, organic 
mood disorder, and he was described as depressed.  The 
veteran was assigned a GAF of 46.

On February 2005 VA outpatient treatment, the diagnosis was 
chronic, severe, and totally disabling generalized anxiety 
disorder, and the assigned GAF was 42.

Pursuant to the June 2004 VA licensed clinical psychologist's 
request, the veteran underwent psychological testing.  The 
results are documented in a report signed in February 2005.  
Based on the testing results, the evaluator's impression was 
that the veteran demonstrated good effort, but there were 
indications of symptom exaggeration or dissimulation.  The 
licensed clinical psychologist commented that the veteran's 
performance was consistent with malingering, but it was 
important to note that malingering could not be diagnosed 
based on the test results.  The veteran's claims file was not 
available to the psychologist.

In an addendum, dictated in April 2005, the licensed clinical 
psychologist remarked that he had reviewed the veteran's 
claims folder.  He discussed the June 2001 VA psychiatric 
examination report findings of a generalized anxiety 
disorder, and rule out depression due to a cyst in the brain 
with a seizure disorder, and a GAF of 50.  After reviewing 
the claims folder, the psychologist made no changes to his 
diagnostic impressions.

2.  Analysis

The RO has rated the veteran's anxiety disorder under 
38 C.F.R. § 4.130, Diagnostic Code 9400.  However, a General 
Rating formula for evaluating psychiatric impairment other 
than eating disorders contains the actual rating criteria for 
evaluating the veteran's disability.  

Under that formula, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted under Diagnostic Code 
9400 for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted under Diagnostic Code 9400 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted under Diagnostic Code 
9400 for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

Considering the medical evidence of record in light of the 
above-noted criteria, the Board finds that during the time 
frame pertinent to the matter on appeal, the symptoms 
associated with the veteran's anxiety neurosis more nearly 
approximate the criteria for no more than a 70 percent 
rating. 

VA outpatient psychiatric records document that the veteran 
has experienced near continuous panic and depression 
affecting his ability to function independently, 
appropriately, and effectively.  He has had periodic memory, 
concentration, and comprehension problems that affected his 
ability to reason consistently; great difficulty adapting to 
stressful circumstances; and an inability to establish or 
maintain effective relationships.  A VA outpatient 
psychologist found the veteran inflexible, inefficient, with 
reduced persistence and pace.  His behavior and emotions were 
unreliable and unpredictable.    

The Board finds that these psychiatric symptoms are 
indicative of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, the level of 
impairment contemplated in a 70 percent disability rating 
under the General Rating Formula.  However, these symptoms do 
not meet the criteria for the maximum 100 percent rating.  

As noted above, the 100 percent rating is warranted for total 
occupational and social impairment, due to certain symptoms.  
Here, however, the veteran has not been found to have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, or any of the 
other symptoms that are characteristic of the 100 percent 
rating.  There is no evidence to suggest that he is unable to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  Rather, the Board finds that the 
extent and severity of the anxiety and depressed mood, 
intrusive recollections, sleep disturbances, difficulty in 
establishing and maintaining effective relationships, and 
other symptoms suffered by the veteran are more 
characteristic of the criteria for the 70 percent rating.      

The Board also emphasizes that none of the GAF scores 
assigned during the time period under consideration, alone, 
warrant assignment of no more than a 70 percent rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  

The Board notes that the veteran's assigned GAF scores have 
ranged between 30 and 50.  Under the DSM-IV, a GAF score 
between 31 and 40 suggests that a psychiatric disability is 
manifested by some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

A score of 21-30 is indicated when behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).

The Board notes, however, that the GAF scores assigned in the 
21-30 and 31-40 range contemplate a greater degree of 
impairment than is reflected in the actual treatment records, 
to include those records pertinent to the time frame in which 
the scores were assigned.  

For instance, while the veteran was hospitalized in August 
1998, and treatment records indicated that the veteran has 
mentioned that he had thought about suicide, the evidence 
does not reflect suicidal preoccupation, speech that is at 
times illogical or irrelevant, or impairment in reality 
testing, symptoms that, per the DSM-IV, are generally 
indicative of such a GAF between 31 and 40 or 21 and 30.  

Although the veteran reported to the June 2004 VA psychiatric 
examiner that he attempted to poison himself by hooking a 
hose up to his car's exhaust pipe, examiner recommended that 
the veteran be tested for malingering.  The examiner 
assignment of a 30 GAF was "according to the veteran".  The 
subsequent test results were consistent with malingering, 
although the examiner indicated that such could not be 
diagnosed based on the test result.  

Furthermore, the evidence does not show findings of delusions 
or hallucinations or an inability to function in almost all 
areas.  Also, although the veteran has not had many friends, 
but has been still involved with his family.  In light of 
these facts, and the more detailed discussion noted above, 
the Board finds that, given the veteran's actual psychiatric 
symptoms shown during these time frames, the scores assigned 
in the 30-40 GAF range, alone, provide no basis for an 
assignment of a higher rating.  While there are several 
medical opinions reflecting that the veteran is unable to 
work as a result of his service-connected psychiatric 
disorder, employability is not a factor when considering a 
100 percent rating under Diagnostic Code 9400.

On the contrary, the Board points out that, in this case, the 
GAF range assigned by the veteran's counselor that reflects 
his level of psychiatric impairment most of the time (between 
40 and 50), as well as the scores assigned in connection with 
comprehensive VA examinations in this case, which were in the 
50s.  These findings appear to be more indicative of the 
veteran's level of psychiatric impairment since he filed a 
claim for increase.  

According to the DSM-IV, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, and occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social occupational or social functioning.  These scores 
certainly are indicative of no more than the currently 
assigned 70 percent rating. 

The Board also points out that the fact that the veteran has 
been granted SSA benefits also provides no basis for 
assignment of the maximum 100 percent rating for his anxiety 
neurosis.  The claims file documents that the veteran has a 
number of nonservice-connected disorders, and that the SSA 
granted disability benefits on the basis of disability other 
than the veteran's service-connected anxiety disorder. The 
Board emphasizes that symptoms attributable to nonservice-
connected disabilities generally may not be considered in 
evaluating the service-connected disability under 
consideration.  

For all the foregoing reasons, the Board concludes that a 70 
percent, but no higher, rating for service-connected anxiety 
neurosis, from January 14, 1997, is warranted.  

B.  Right Foot

1.  Background

A February 1997 treatment note includes a notation of chronic 
foot pain.

An April 1998 VA examination report reflects the veteran's 
complaints of right foot impairment due to his service-
connected injury.  Physical examination revealed that he had 
two wounds over the plantar aspect of his right foot, which 
were curvilinear and approximately 2.5 centimeters in length.  
Both were described as well healed, mildly tender, without 
any type of formed mass, hypertrophic scar or so forth.  The 
examiner described paresthesia in the veteran's sural nerve 
distribution.  He was unable to toe stand because of pain, 
although he could heel stand when requested.  The veteran had 
an antalgic gait with no evidence of abnormal weight bearing.  
Other than the callosities previously mentioned, there was no 
evidence of skin or vascular changes.  He had limited 
supination and pronation of his hind foot.  There was no 
evidence of hammertoe, high arch, claw foot or other 
deformity.  The examiner's impression was chronic foot pain 
without evidence of reflex sympathetic dystrophy.  This pain 
seemed to be completely debilitating to the veteran; however, 
without additional follow up studies, such as repeat electro 
diagnostics, the examiner was unsure as to what extent the 
veteran's initial traumatic injury during service contributed 
to his ongoing problems versus his job and other associated 
medical problems.

The report of an August 1998 sleep study reflects an 
assessment of neuropathy of the feet of unknown etiology.  

VA provided the veteran an examination of his right foot in 
March 2005; however, the examiner noted that the claims file 
was not provided, as requested by the Board in its remand.  
Physical examination revealed no real scar of the right foot 
on the plantar surface.  The veteran had full range of motion 
of the toes, but he could not demonstrate the strength of the 
toes due to described pain.  He could not tolerate testing 
for vibration because he reported that the tuning fork caused 
him to burn more intensely.  He had the ability to appreciate 
a monofilament when touching the foot, and the ankle jerk was 
absent. The examiner's impression was that the veteran had 
bilateral, predominantly sensory, polyneuropathy.  This was 
consistent with his history of his diabetes.  There was no 
evidence of any neurological dysfunction of the right toes 
that could be attributed to a foot injury.  The examiner 
added that he could not tell whether the veteran ever had a 
foot injury.  At the time, there was no military health 
record to compare with the original in-service injury.

In April 2005, the same VA examiner who evaluated the right 
foot in March 2005 provided an addendum after reviewing the 
veteran's claims file.  In the addendum, the VA examiner 
noted that, of neurological significance, the veteran did 
have a laceration to the distal portion of the plantar 
surface of his right foot, and that was subsequently treated 
and later the scar was revised.  The examiner noted that 
previous examinations demonstrated no neurological deficit as 
the result of the laceration.  The examiner echoed his 
earlier impression by stating that the veteran's peripheral 
neuropathy was more consistent with his [nonservice-
connected] diabetes mellitus than with the right foot injury.

2.  Analysis

Effective July 7, 1997, the veteran's right foot disability 
is rated as 10 percent disabling under Diagnostic Codes 5279-
5284; this indicates that the RO has considered the 
provisions of DC 5379 (for anterior metatarsalgia (Morton's 
disease) and DC 5284 (for residuals of foot injury) in 
evaluating the disability.  See 38 C.F.R. §§ 4.20, 4.27, 
4.71a (2005).  

As only a 10 percent rating is assignable under DC 5279 (for 
a unilateral or bilateral condition), that diagnostic code 
provides no basis for assignment of any higher rating.  

Under DC 5284,  moderate residuals of foot injuries warrant a 
10 percent rating.  A 20 percent rating requires moderately-
severe residuals.  A 30 percent rating requires severe 
residuals.  A 40 percent rating requires that the residuals 
be so severe as to result in actual loss of use of the foot.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the evidence does 
not support assignment of more than the currently assigned 10 
percent rating for the veteran's right foot disability.  

Simply stated, the medical evidence pertinent to the 
veteran's claim for increase simply does not reflect any 
current, residual problems associated with the service-
connected right foot disability.  More recent examination has 
revealed full range of motion of the toes.  While 1998 and 
2005 examinations revealed findings of right foot pathology-
to include objective evidence of pain-the 1998 did not 
specify an etiology for the pain, and the most recent, 2005 
examiner clarified that such pathology was produced by 
neuropathy caused by diabetes mellitus.  As the veteran is 
not service-connected for diabetes or any of its residuals, 
these findings may not be considered in rating current 
disability under consideration.  The Board further notes, 
however, that, even if it were impossible to separate the 
extent of pain attributable to neuropathy from those 
attributed to the disability under consideration, and the 
veteran's symptoms of pain were to be considered in 
evaluating this disability (see, e.g., Mittleider v. West, 11 
Vet. App. 181 (1998)), in light of the normal, objective 
findings as to functional impairment (e.g., range of motion), 
the disability under consideration could not be 
characterized, overall, as more than moderate, and thus, 
warrant no more than the current 10 percent rating under 
Diagnostic Code 5284.  

Also, notwithstanding the characterization of the disability 
as involving excision of scar tissue, and a questionable 
finding by the 1998 examiner that that a foot "wound" was 
"mildly tender", the medical evidence establishes that 
there is no actual scar associated with this disability; 
indeed, the March 2005 examiner clearly indicated that there 
was no real scar on the plantar surface of the right foot.  
As such, there is no basis for rating the disability, either 
alternatively or additionally, on the basis of a scar.  See 
38 C.F.R. § 4.118 (2005).  There have been no other medical 
findings associated with the right foot disability to warrant 
consideration of the disability under any other of provision 
of VA's Rating Schedule.

C  Conclusion

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  

Additionally, the Board notes that neither disability under 
consideration is shown to be so exceptional or unusual as to 
render the regular schedular standards inadequate, and to 
warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in 
the June 1998 SOC).  While clearly, the 70 percent rating for 
psychiatric disability herein assigned contemplates 
significant impairment with employment, there no showing of 
marked interference with employment (i.e., beyond that 
contemplated in either of the assigned ratings).  There also 
is no showing, with respect to either disability, of frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 
record presents no basis for assignment of more than a 70 
percent rating for anxiety neurosis, or a 10 percent rating 
for service-connected right foot disability.  In reaching 
these conclusions, the Board has considered the benefit-of-
the-doubt doctrine; however, as the competent evidence simply 
does not support any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A 70 percent rating for anxiety neurosis, from January 14, 
1997 is granted, subject to the pertinent legal authority 
governing the payment of monetary benefits.

A rating in excess of 10 percent for post-operative 
neurolysis and excision of scar tissue, third toe, right 
foot, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


